70 So.3d 558 (2011)
STATE of Florida, Petitioner,
v.
Julius McGRIFF, Respondent.
No. SC07-436.
Supreme Court of Florida.
August 25, 2011.
*559 Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Christine Ann Guard, Assistant Attorneys General, Tallahassee, FL, for Petitioner.
John Stewart Mills of The Mills Firm, P.A., Tallahassee, FL, for Respondent.
PER CURIAM.
We previously granted review of McGriff v. State, ___ So.3d ___, 2007 WL 516148 (Fla. 1st DCA 2007), to resolve a certified conflict in the district courts regarding the applicability of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), to resentencing proceedings which became final after Apprendi and Blakely issued where the conviction and the original sentence were final before they issued. See art. V, § 3(b)(4), Fla. Const.; State v. McGriff, 4 So.3d 677 (Fla.2009) (granting review). We resolved this conflict, however, in State v. Fleming, 61 So.3d 399 (Fla.2011). Accordingly, we have determined to discharge jurisdiction in McGriff and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY, JJ., concur.
POLSTON, J., recused.